2022 IL 127965



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS




                                     (Docket No. 127965)

                THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                           ITASHA WALLS, Appellant.


                              Opinion filed November 28, 2022.



        JUSTICE CARTER delivered the judgment of the court, with opinion.

        Chief Justice Theis and Justices Anne M. Burke, Neville, Michael J. Burke, and
     Overstreet concurred in the judgment and opinion.

        Justice Holder White took no part in the decision.



                                           OPINION

¶1        This case presents the issue of whether a defendant’s motion for rehearing of
     the denial of his Rule 604(d) motion to reconsider his sentence tolled the time for
     filing his notice of appeal. See Ill. S. Ct. R. 604(d) (eff. Feb. 1, 2005). We hold that
     the time for filing a notice of appeal began to run after the trial court denied the
     defendant’s Rule 604(d) postsentencing motion, and the subsequent motion for
     rehearing filed by the defendant did not toll the time for filing his direct appeal. The
     appellate court correctly held that the defendant’s notice of appeal filed long after
     the denial of his Rule 604(d) motion to reconsider his sentence failed to confer
     jurisdiction on the appellate court to hear the direct appeal. We, therefore, affirm
     the appellate court’s judgment and remand to the trial court for further proceedings.


¶2                                         I. BACKGROUND

¶3       In December 2003, defendant Itasha 1 Walls was charged in Sangamon County
     circuit court with various offenses based on allegations that he shot and killed
     Kendrix Morgan and Clarence Perkins and shot and injured Michael Cummings. In
     July 2005, defendant pleaded guilty to two counts of second degree murder (720
     ILCS 5/9-2 (West 2002)) and one count of aggravated battery with a firearm (id.
     § 12-4.2). The trial court sentenced defendant to three consecutive 15-year prison
     terms.

¶4       In September 2005, defendant timely filed a motion to reconsider his sentences,
     arguing that they were excessive and that they disregarded his potential for
     rehabilitation. The trial court denied defendant’s motion on October 14, 2005. In
     November 2005, defendant filed a “Motion for Rehearing of Motion to Reconsider
     Sentence,” arguing that his attorney had failed to comply with Rule 604(d) because
     he did not review the transcript of the guilty plea hearing or file a Rule 604(d)
     certificate of compliance. Based on the alleged error, defendant asked for a
     rehearing of his motion to reconsider his sentences.

¶5       The case was then delayed for more than four years until April 2010, when
     defendant filed a pro se “Motion to Vacate or Redress a Void Sentence.” In his
     motion, defendant sought relief under section 2-1401 of the Code of Civil
     Procedure (Code) (735 ILCS 5/2-1401 (West 2008)). The trial court appointed


         1
           Defendant was indicted under the name “Itasha Walls” and signed his name that way in
     entering his plea. Subsequent filings by counsel, including his September 2005 motion to reconsider
     sentence, spell his name “Itassa Walls.” Defendant’s pro se motion in April 2010 spells his name
     “Itasa Walls.” Defendant’s briefs before this court maintain the spelling “Itasha Walls” in congruity
     with the case caption from the circuit court, while noting that his name is properly spelled “Itassa
     Walls.” For the sake of consistency, we maintain the circuit court’s rendering as well.




                                                    -2-
     attorney Mark Wycoff to represent defendant on his petition. After the State filed a
     motion to dismiss the petition, the trial court granted Wycoff’s motion for leave to
     withdraw and, in November 2010, appointed attorney Michael Costello to represent
     defendant. Following that appointment, the case was delayed again for several years
     with no apparent progress toward a resolution. In its order, the appellate court
     detailed more fully what it characterized as the “lengthy periods of inaction” in this
     case. See 2021 IL App (4th) 200147-U, ¶¶ 8-13.

¶6       Finally, in February 2019, defendant filed an “Amended Petition to Vacate or
     Redress a Void Sentence,” seeking relief under both section 2-1401 of the Code
     and the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2018)). In
     April 2019, defendant filed a second amended petition, alleging that his sentences
     were void and excessive, that he received ineffective assistance of counsel, and that
     he was denied due process of law. The State filed a motion to dismiss defendant’s
     pleadings.

¶7       In July 2019, the trial court conducted a hearing and concluded that the case
     was “still at the motion to reconsider sentencing stage because a [Rule 604(d)]
     certificate was never filed by [defendant’s] trial counsel.” The trial court directed
     defendant’s attorney to comply with Rule 604(d) by consulting with defendant
     about his contentions of error, reviewing the plea proceedings, and filing “any
     amended motions.” The trial court’s docket entry further explained that defendant’s
     original motion to reconsider his sentence remained pending and unresolved due to
     the absence of a Rule 604(d) certificate of compliance. The trial court, therefore,
     struck all subsequent motions and petitions filed by defendant.

¶8       In February 2020, defendant filed an amended motion to reconsider his
     sentences, alleging that his sentence for aggravated battery with a firearm was void,
     the trial court erred in ordering his sentences to run consecutively, the trial court
     erred in imposing the same sentences for him and his codefendant, his sentences
     were excessive, and the trial court failed to give adequate weight to mitigating
     factors. Defendant’s attorney filed a Rule 604(d) certificate of compliance. The trial
     court subsequently denied defendant’s amended motion to reconsider his sentences.
     On March 6, 2020, defendant filed a notice of appeal.

¶9       On appeal, defendant renewed many of the claims raised in his amended motion
     to reconsider his sentences. 2021 IL App (4th) 200147-U, ¶ 16. The appellate court



                                             -3-
       held that defendant’s direct appeal from the denial of his amended motion to
       reconsider his sentences was untimely, however. Defendant’s motion to reconsider
       his sentences was denied in October 2005. Under Illinois Supreme Court Rule
       606(b) (eff. Dec. 1, 1999), defendant had 30 days from that date to file a notice of
       appeal. Defendant did not meet that deadline. Therefore, the appellate court held it
       did not have subject-matter jurisdiction to consider the appeal. 2021 IL App (4th)
       200147-U, ¶ 19.

¶ 10       The appellate court further held that the trial court erred in finding the
       proceedings on defendant’s original motion to reconsider his sentences remained
       “ ‘pending and unresolved’ ” due to his attorney’s noncompliance with Rule
       604(d). Id. ¶ 20. The appellate court explained that the requirements in Rule 604(d)
       are not jurisdictional. Id. While failure to file a Rule 604(d) certificate of
       compliance is error, the absence of a certificate does not render the trial court’s
       decision on a postplea motion void. Id. ¶ 21. A timely filed notice of appeal is the
       only step required to confer jurisdiction on the appellate court. Id.

¶ 11       In this case, despite the absence of a Rule 604(d) certificate, the postplea
       proceedings concluded when the trial court denied defendant’s motion to reconsider
       his sentences in October 2005. The direct appeal filed more than 14 years later was
       untimely. Id. ¶¶ 22, 28. The appellate court, therefore, vacated the trial court’s order
       striking the collateral proceedings and remanded for further proceedings on those
       pleadings. Id. ¶ 28.

¶ 12       We allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Oct.
       1, 2021).


¶ 13                                      II. ANALYSIS

¶ 14       On appeal to this court, defendant contends that his motion for rehearing of the
       denial of his motion to reconsider his sentences tolled the time for filing an appeal.
       In People v. Feldman, 409 Ill. App. 3d 1124, 1127 (2011), the appellate court held
       that a notice of appeal is timely if it is filed within 30 days after the denial of a
       motion to reconsider the denial of a postplea motion. Defendant argues that the
       appellate court’s decision in Feldman is consistent with Rules 604(d) and 606(b).
       Defendant maintains that, when read together, the rules provide that a notice of




                                                -4-
       appeal following a guilty plea must be filed “either within 30 days of the denial of
       the post-plea motion, or alternatively, within 30 days of the denial of the Rule
       606(b) motion to reconsider the ruling on the Rule 604(d) postplea motion, should
       a Rule 606(b) motion be filed.” Defendant, therefore, contends that his notice of
       appeal was timely because it was filed within 30 days after the trial court denied
       his motion for rehearing of the denial of his motion to reconsider his sentences.

¶ 15        The State responds that Rules 604(d) and 606(b) plainly required defendant to
       file his notice of appeal within 30 days after the denial of his motion to reconsider
       his sentence. By permitting only one postsentencing motion, the rules are intended
       to give trial courts an opportunity to correct any errors prior to appeal while also
       ensuring the finality of judgments. The rule against successive postjudgment
       motions would be violated if a motion to reconsider the denial of a Rule 604(d)
       motion tolled the time for filing an appeal. The State concludes that defendant’s
       motion to reconsider the denial of his motion to reconsider the sentence is redundant
       and undermines the interest in the finality of judgments.

¶ 16       The resolution of this appeal requires interpretation of Rules 604(d) and 606(b).
       When construing our supreme court rules, we apply the same principles that govern
       interpreting statutes. People v. Smith, 2022 IL 126940, ¶ 12. Our objective is to
       ascertain and give effect to the intent of the drafters, and the best evidence of that
       intent is the language of the rules, given its plain and ordinary meaning. People v.
       Gorss, 2022 IL 126464, ¶ 10. When the language of the rules is clear and
       unambiguous, we must apply it as written without further aids of construction.
       People v. Deroo, 2022 IL 126120, ¶ 19. We review the interpretation of our
       supreme court rules de novo. People v. Salem, 2016 IL 118693, ¶ 11.

¶ 17       Illinois Supreme Court Rule 604(d) (eff. July 1, 2017) provides, 2 in pertinent
       part:


           2
            At the time defendant filed his motion, Rule 604(d) varied from its current text in what was
       required of the defendant’s attorney: counsel was to file a certificate stating that the attorney had
           “consulted with the defendant either by mail or in person to ascertain defendant’s contentions
           of error in the sentence or the entry of the plea of guilty, ha[d] examined the trial court file and
           report of proceedings of the plea of guilty, and ha[d] made any amendments to the motion
           necessary for adequate presention of any defects in those proceedings.” Ill. S. Ct. R. 604(d) (eff.
           Feb. 1, 2005).
       The subsequent amendments to Rule 604(d) are not at issue in this appeal.




                                                        -5-
           “No appeal from a judgment entered upon a plea of guilty shall be taken unless
           the defendant, within 30 days of the date on which sentence is imposed, files in
           the trial court a motion to reconsider the sentence, if only the sentence is being
           challenged, or, if the plea is being challenged, a motion to withdraw the plea of
           guilty and vacate the judgment.

                                                ***

               *** The defendant’s attorney shall file with the trial court a certificate
           stating that the attorney has consulted with the defendant either by phone, mail,
           electronic means or in person to ascertain defendant’s contentions of error in
           the sentence and the entry of the plea of guilty, has examined the trial court file
           and both the report of proceedings of the plea of guilty and the report of
           proceedings in the sentencing hearing, and has made any amendments to the
           motion necessary for adequate presentation of any defects in those proceedings.

               The motion shall be heard promptly, and if allowed, the trial court shall
           modify the sentence or vacate the judgment and permit the defendant to
           withdraw the plea of guilty and plead anew. If the motion is denied, a notice of
           appeal from the judgment and sentence shall be filed within the time allowed in
           Rule 606, measured from the date of entry of the order denying the motion.
           Upon appeal any issue not raised by the defendant in the motion to reconsider
           the sentence or withdraw the plea of guilty and vacate the judgment shall be
           deemed waived.”

¶ 18       Rule 606(b) provides the time for perfecting an appeal. It states, in relevant part:

           “Except as provided in Rule 604(d), the notice of appeal must be filed with the
           clerk of the circuit court within 30 days after the entry of the final judgment
           appealed from or if a motion directed against the judgment is timely filed,
           within 30 days after the entry of the order disposing of the motion.” Ill. S. Ct.
           R. 606(b) (eff. Dec. 1, 1999).

       Under the rules, filing a notice of appeal is the only jurisdictional step in perfecting
       an appeal. Ill. S. Ct. R. 606(a) (eff. Dec. 1, 1999).

¶ 19       Our rules plainly required defendant to file his notice of appeal within 30 days
       after entry of the trial court’s order disposing of his motion directed against the final




                                                 -6-
       judgment. This court has consistently and repeatedly held that “ ‘[t]he final
       judgment in a criminal case is the sentence.’ ” People v. Abdullah, 2019 IL 123492,
       ¶ 19 (quoting People v. Caballero, 102 Ill. 2d 23, 51 (1984)). Defendant was
       sentenced on August 31, 2005, and he timely filed a Rule 604(d) postjudgment
       motion to reconsider his sentence on September 30, 2005. The trial court denied
       that motion directed against the final judgment on October 14, 2005. Under the
       plain language of Rule 606(b), defendant was required to file his notice of appeal
       within 30 days after October 14, 2005. Defendant filed his notice of appeal more
       than 14 years later, on March 6, 2020.

¶ 20       Defendant, nonetheless, argues that the time for filing his appeal was tolled by
       his motion for rehearing of the denial of his motion to reconsider his sentences. In
       support of his argument, defendant urges this court to adopt the construction of the
       rules contained in Feldman, 409 Ill. App. 3d 1124. In that case, the trial court denied
       the defendant’s motion to withdraw his guilty plea on May 22, 2009. Id. at 1126.
       The defendant filed a motion to reconsider that decision, and the trial court denied
       that motion on June 29, 2009. Id. The defendant then filed a notice of appeal on
       July 17, 2009. Id.

¶ 21       In considering its jurisdiction, the appellate court determined that the notice of
       appeal was timely because it was filed within 30 days after the denial of the motion
       to reconsider. Id. at 1127. The appellate court reasoned that the order denying the
       defendant’s motion to withdraw his guilty plea was the final judgment because he
       could not file an appeal without first filing that motion. Id. Because the denial of
       the motion to withdraw the guilty plea was the final judgment, a motion to
       reconsider that denial did not violate the general rule against successive
       postjudgment motions. Id. The motion to reconsider also allowed the trial court an
       opportunity to correct any error in the denial of the original motion to withdraw the
       guilty plea. Id. Accordingly, the appellate court concluded that it had jurisdiction
       to consider the appeal because the notice of appeal was filed within 30 days of the
       denial of the motion to reconsider. Id.

¶ 22       Defendant contends that the plain language of Rules 604(d) and 606(b) supports
       the appellate court’s decision in Feldman. According to defendant, “to appeal after
       a guilty plea, the defendant must file a notice of appeal either within 30 days of the
       denial of the post-plea motion, or alternatively, within 30 days of the denial of the




                                                -7-
       Rule 606(b) motion to reconsider the ruling on the Rule 604(d) post-plea motion,
       should a Rule 606(b) motion be filed.” Thus, defendant maintains that the rules
       contemplate more than one postsentencing motion in guilty plea cases.

¶ 23       We disagree. The decision in Feldman hinged on the appellate court’s
       determination that the denial of the defendant’s motion to withdraw his guilty plea
       constituted the final judgment in that case. But the appellate court in Feldman did
       not consider or address our long-standing case law holding that imposition of a
       sentence constitutes the final judgment in a criminal case. As noted above, we have
       consistently held that “ ‘[t]he final judgment in a criminal case is the sentence.’ ”
       Abdullah, 2019 IL 123492, ¶ 19 (quoting Caballero, 102 Ill. 2d at 51).

¶ 24        Additionally, the Feldman court’s decision and defendant’s argument are not
       supported by the plain language of our rules. Rule 604(d) governs appeals by
       defendants following guilty pleas, and it refers only to “a motion to reconsider the
       sentence, if only the sentence is being challenged, or, if the plea is being challenged,
       a motion to withdraw the plea of guilty and vacate the judgment.” Ill. S. Ct. R.
       604(d) (eff. Feb. 1, 2005). Rule 604(d) further states that, “[i]f the motion is denied,
       a notice of appeal from the judgment and sentence shall be filed within the time
       allowed in Rule 606, measured from the date of entry of the order denying the
       motion.” Id. Rule 606, therefore, provides the time for filing a notice of appeal
       following the denial of a Rule 604(d) motion to reconsider the sentence or to
       withdraw the guilty plea. The only postsentencing motions contemplated by Rules
       604(d) and 606(b) in this context are a motion to reconsider the sentence and a
       motion to withdraw the guilty plea. Rule 606(b) provides a 30-day time period for
       filing an appeal following the denial of one of those Rule 604(d) motions directed
       against the final judgment. Ill. S. Ct. R. 606(b) (eff. Dec. 1, 1999). The appellate
       court’s contrary decision in Feldman is, therefore, overruled.

¶ 25       Rule 604(d) is intended to ensure that trial courts have an opportunity to correct
       any potential errors in guilty pleas and sentences prior to appeal, while witnesses
       are available and memories are fresh. See Gorss, 2022 IL 126464, ¶ 15. We have
       also emphasized the importance of promoting the finality of judgments by
       preventing repeated or successive postjudgment motions that only prolong the
       proceedings. See Sears v. Sears, 85 Ill. 2d 253, 259 (1981). The plain language of
       Rules 604(d) and 606(b) furthers those purposes by giving trial courts an




                                                -8-
       opportunity to correct any potential errors prior to appeal while also preventing
       unnecessary delay, redundancy, and potential confusion from successive
       postjudgment motions.

¶ 26       In sum, our rules require filing a notice of appeal within 30 days after the denial
       of a Rule 604(d) postjudgment motion to either reconsider a sentence or to
       withdraw a guilty plea. A successive postjudgment motion to reconsider the denial
       of a Rule 604(d) motion does not toll the time for filing an appeal. The only
       jurisdictional step in perfecting an appeal is timely filing a notice of appeal. Ill. S.
       Ct. R. 606(a) (eff. Dec. 1, 1999). As the appellate court held, the notice of appeal
       in this case was untimely, and it failed to confer jurisdiction to consider the direct
       appeal. 2021 IL App (4th) 200147-U, ¶ 28.

¶ 27       We therefore remand this case to the trial court with directions to reinstate the
       section 2-1401 and postconviction petitions filed by defendant and for further
       proceedings on those pleadings. We note that the appellate court observed in
       closing that the collateral proceedings in this case have been “inexcusably
       protracted and marked by lengthy periods of inaction.” The appellate court
       cautioned that “[t]he same should not occur on remand.” Id. We share the appellate
       court’s concern about the delays in this case. For unexplained reasons, this case has
       been delayed for periods of years at a time following the trial court’s denial of
       defendant’s Rule 604(d) motion to reconsider his sentences and the filing of
       defendant’s collateral pleadings. To say the least, the delays have been prolonged.
       We agree with the appellate court’s admonition that further unnecessary delays
       should be strictly avoided on remand.


¶ 28                                    III. CONCLUSION

¶ 29       For the reasons stated above, we affirm the appellate court’s judgment that it
       lacked jurisdiction to consider this direct appeal. We remand to the trial court to
       reinstate defendant’s collateral pleadings and for further proceedings on those
       pleadings.


¶ 30      Appellate court judgment affirmed.




                                                -9-
¶ 31      Cause remanded with directions.


¶ 32       JUSTICE HOLDER WHITE took no part in the consideration or decision of
       this case.




                                            - 10 -